Citation Nr: 1545490	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Cathy L. Greiner, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Huntington, West Virginia.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Huntington, West Virginia.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from July 1969 to February 1971, including service in Vietnam from December 1969 to February 1971 as a heavy vehicle driver.  He claims that he has an acquired psychiatric disorder, particularly PTSD and depression, due to his active service in Vietnam.  

As an initial matter, the Veteran concedes in his testimony that his two wounds in service were accidental and self-inflicted.

The Veteran reports in his stressor statement that he witnessed his buddy R.W. dead (crushed) in a vehicle crash in Vietnam.  Consistent with the Veteran's PTSD stressor statement, his buddy R.P. reported that on one occasion in Vietnam, their convoy came upon a crashed vehicle and that they saw their buddy R.W. dead and crushed in the vehicle.  Similarly, the Veteran's buddy R.C. reported that he was in the company area when he learned that the Veteran and R.P. had recovered the body of their buddy, R.W., on February 3, 1970, in a vehicle crash.  R.C. reports that the Veteran has spoken of the incident in the last few years and becomes emotional.  The Board also acknowledges that R.W. is on the Vietnam Wall website showing that he died in a crash on February 3, 1970.  The RO conceded this reported stressor in the April 2013 rating decision.

The Board also acknowledges that the Veteran has reported to VA clinicians that he was assigned to a guntruck in convoys, and that he came under sniper attack, and that he also reported that his base camp was attacked with mortars and rockets.  See VA treatment record, September 2012.  His buddy R.P. likewise reported that they served together in convoys on a guntruck, and that the Veteran was a gunner.  The Veteran likewise testified that he "pulled security" as a gunner in a guntruck and that he fired at the enemy.

The Veteran has reported in his statements experiencing symptoms including, but not limited to, nightmares of seeing dead faces in Vietnam, and irritability.  The Board also acknowledges the statement of the Veteran's wife regarding his symptoms upon returning home in 1971, as well as his currently observed symptoms including, but not limited to, sleep problems, nightmares, and irritability.

VA treatment records show the Veteran has been diagnosed with PTSD by J.M., a licensed clinical social worker at the VA medical center.  See, e.g., September 2012 and October 2013; see also Dr R.C., October 2012 (albeit apparently noting the Veteran's reported history of diagnosis by VA).  

The RO denied the Veteran's claim for PTSD in part due to the lack of a diagnosis of PTSD by a licensed VA psychologist or psychiatrist.  See Statement of the Case (SOC), March 2014.  In that regard, the Board acknowledges that the September 2012 VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD.  The VA examiner diagnosed depression, and opined that it was not related to the Veteran's service.

However, the Board does wish to clarify that the requirement of a PTSD diagnosis by a VA psychologist or psychiatrist only relates to stressors involving alleged fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3), which regulation provides that this type of alleged stressor may generally be established by lay evidence alone if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  Thus, the requirement of a diagnosis by a VA psychologist or psychiatrist does not apply, for example, to alleged PTSD involving reported stressors that are actually able to be verified by the RO or are otherwise conceded.  In this case, the Veteran reported witnessing his dead buddy R.W. in a crashed vehicle, which death is shown on the Vietnam Wall online, and which reported stressor the RO conceded in the April 2013 rating decision.  The Veteran also reported that unit or base actually came under enemy fire, which alleged stressor is capable of attempted verification by the RO.

In that regard, it does not appear that the RO ever attempted verification of the Veteran's alleged stressor involving his unit or base camp coming under enemy attack in Vietnam.  Therefore, this matter should be remanded so that the RO may attempt to verify whether the Veteran's unit or camp ever came under attack by the enemy.

Although the September 2012 VA examiner opined that the Veteran does not meet the diagnostic criteria for a PTSD diagnosis, and continued her opinion in her April 2013 addendum opinion (see Virtual VA received April 2013 at 31), the Board finds the VA examiner's opinion to be inadequate.  The VA examiner opined in her September 2012 report that the Veteran did not meet any of Criterion B, such as experiencing recurrent distressing dreams, but as noted above, the Veteran has reported in support of his claim that he has nightmares of seeing dead people in Vietnam, and it is not clear from the examiner's report whether the Veteran actually denied nightmares of Vietnam on examination.  The examiner opined the Veteran did not meet any of Criterion C, such as efforts to avoid thoughts, feelings, or conversations associated with the trauma, or feelings of detachment or estrangement from others.  However, the examiner noted in her report that the Veteran avoids watching anything pertaining to the war, and that he reported preferring to be alone and not wanting to be around people he cannot trust.  Also, the examiner opined the Veteran did not meet any of Criterion D, such as difficulty falling or staying asleep, and irritability or outbursts of anger, yet the examiner noted in her report that the Veteran's wife described his difficulty sleeping, and that he experiences irritability and a quick temper.  

In light of the above, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the nature and etiology of his psychiatric disorders, including his alleged PTSD and depression.

As a final matter, the Veteran recently submitted copies of March 2014 and June 2014 VA treatment records from Dr. M.J., a VA psychiatrist, showing diagnosed "rule-out PTSD."  The Veteran's VA treatment records in the claims file are dated mostly through November 2013 (except a few more recent ones submitted by the Veteran himself).  Therefore, on remand, all of the Veteran's more recent VA mental health records dated since November 2013 should be associated with the claims file.  In addition, the Veteran's VA treatment records dated from January 2007 to January 2010 (if any) should also be associated with the claims file, as the Veteran and his wife testified that he received treatment at the VA medical center since around 2007 (the time of an unrelated DRO hearing), but his records in the claims file are only dated since February 2010.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA mental health treatment records dated from January 2007 to January 2010, and also dated since November 2013.

If VA treatment records dated from January 2007 to January 2010 do not exist, this should be specifically noted in the claims file.

2.  Attempt verification of the Veteran's alleged stressors involving his convoy in Vietnam coming under sniper fire, and his base camp coming under enemy fire.

3.  After all of the above development has been completed, schedule the Veteran for a new psychiatric VA examination by a psychiatrist or licensed clinical psychologist to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorders, including PTSD and depression.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of psychiatric disorders found on examination, the examiner should render an opinion as to whether it is at least as likely as not that each psychiatric disorder identified is related to the Veteran's active service - including for any PTSD diagnosis whether it is related to his conceded stressor involving the death of his buddy R.W. in a vehicle crash, and any other verified stressor.  

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If no PTSD is diagnosed, the examiner must provide a detailed rationale for such a conclusion.

Likewise, if the VA examiner concludes that any psychiatric disorder diagnosed on examination is not related to service, the examiner must provide a detailed rationale for such a conclusion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

